[Cite as Dicken v. Statutory Agent for Allstate Ins. Co., 2012-Ohio-4703.]


                                         COURT OF APPEALS
                                      FAIRFIELD COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

                                                               JUDGES:
ELLEN DICKEN                                           :       Hon. W. Scott Gwin, P.J.
                                                       :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellant           :       Hon. Sheila G. Farmer, J.
                                                       :
-vs-                                                   :
                                                       :       Case No. 2012-CA-14
STATUTORY AGENT FOR                                    :
ALLSTATE INSURANCE COMPANY,                            :
ET AL                                                  :       OPINION

                      Defendant-Appellee




CHARACTER OF PROCEEDING:                                   Civil appeal from the Fairfield County Court
                                                           of Common Pleas, Case No. 10CV1400

JUDGMENT:                                                  Dismissed

DATE OF JUDGMENT ENTRY:                                    October 8, 2012

APPEARANCES:

For Plaintiff-Appellant                                    For Defendant-Appellee

DANIEL FRUTH                                               JENIFER FRENCH
7809 Edgewater Court                                       961 Woodsedge Lane
Canal Winchester, OH 43110                                 Westerville, OH 43081

                                                           RICK MARSH
                                                           338 Naiche Ct.
                                                           Columbus, OH 43213
[Cite as Dicken v. Statutory Agent for Allstate Ins. Co., 2012-Ohio-4703.]


Gwin, P.J.

        {¶1}     Plaintiff Ellen C. Dicken appeals a judgment of the Court of Common

Pleas of Fairfield County, Ohio, entered in favor of defendant-appellee Allstate

Insurance Company, et al.

        {¶2}     Appellant’s amended complaint set forth five causes of action: Breach of

Contract, declaratory judgment, promissory estoppels, and bad faith, all against Allstate.

A fifth cause of action against Citi Residential Lending, Inc., was subsequently

dismissed.

        {¶3}     After a bench trial, the court made findings of fact and conclusions of law.

The conclusions of law address the claims of breach of contract and bad faith, and the

decision entered states that judgment be entered in favor of Allstate Insurance and

against appellant as to the claims of breach of contract and bad faith raised in her

complaint.

        {¶4}     The trial court did not address appellant’s causes of action for declaratory

judgment and for promissory estoppel.

        {¶5}     Before we reach the merits of an appeal, we must determine whether the

order under review is a final, appealable order. If the parties do not raise this issue, we

may raise it sua sponte. See Chef Italiano Corp. v. Kent State Univ., 44 Ohio St.3d 86,

541 N.E.2d 64 (1989), syllabus by the court. If an order is not final and appealable,

then we have no jurisdiction to review the matter and must dismiss it. See General

Accident Insurance Co. v. Insurance Co. of North America, 44 Ohio St.3d 17, 20, 540

N.E.2d 266 (1989).
Fairfield County, Case No. 2012-CA-14                                                  3


      {¶6}   An appellate court has jurisdiction to review and affirm, modify, or reverse

judgments or final orders. Section 3(B)(2), Article IV, Ohio Constitution. In order to be

final and appealable, the order must comply with R.C. 2505.02 and Civ.R. 54(B).

Shearer v. Director O.D.J.F.S., 5th Dist. No. 2011AP070033, 2012-Ohio-2294, 2012 WL

1867261, ¶ 22.

      {¶7}   Civ.R. 54(B) states:

      {¶8}   When more than one claim for relief is presented in an action

      whether as a claim, counterclaim, cross-claim, or third-party claim, and

      whether arising out of the same or separate transactions, or when multiple

      parties are involved, the court may enter final judgment as to one or more

      but fewer than all of the claims or parties only upon an express

      determination that there is no just reason for delay. In the absence of a

      determination that there is no just reason for delay, any order or other

      form of decision, however designated, which adjudicates fewer than all the

      claims or the rights and liabilities of fewer than all the parties, shall not

      terminate the action as to any of the claims or parties, and the order or

      other form of decision is subject to revision at any time before the entry of

      judgment adjudicating all the claims and the rights and liabilities of all the

      parties.

      {¶9}   We find the within is not a final appealable order because the court has

not disposed of all the claims between the parties.
Fairfield County, Case No. 2012-CA-14                                          4


      {¶10} For the foregoing reasons, the appeal is dismissed.

By Gwin, P.J.,

Hoffman, J., and

Farmer, J., concur




                                           _________________________________
                                           HON. W. SCOTT GWIN


                                           _________________________________
                                           HON. WILLIAM B. HOFFMAN


                                           _________________________________
WSG:0919                                   HON. SHEILA G. FARMER
[Cite as Dicken v. Statutory Agent for Allstate Ins. Co., 2012-Ohio-4703.]


              IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT


ELLEN DICKEN                         :
                                     :
                 Plaintiff-Appellant :
                                     :
                                     :
-vs-                                 :                           JUDGMENT ENTRY
                                     :
STATUTORY AGENT                      :
FOR ALLSTATE INSURANCE COMPANY, :
ET AL                                :
                                     :
                                     :
               Defendant-Appellee    :                           CASE NO. 2012-CA-14




    For the reasons stated in our accompanying Memorandum-Opinion, the appeal is

dismissed for lack of jurisdiction. Costs to appellant.




                                                          _________________________________
                                                          HON. W. SCOTT GWIN


                                                          _________________________________
                                                          HON. WILLIAM B. HOFFMAN


                                                          _________________________________
                                                          HON. SHEILA G. FARMER